Citation Nr: 1434064	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO denied service connection for bronchial asthma.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

In October 2009, the Vice Chairman of the Board, on his own motion, advanced this appeal on the Board's docket, pursuant to the provisions of 38 U.S.C.A. § 7107 (a) (2) (C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In November 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued to deny the claim for service connection for bronchial asthma (as reflected in an April 2010 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In August 2010, the Board again remanded the Veteran's claim for scheduling of a Board hearing, as requested. 

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. During the hearing, the Veteran requested, and the Veterans Law Judge granted, a 60-day abeyance to submit additional evidence.   No additional evidence was received.

In September 2011, the Board again remanded the claim on appeal for further development, to include obtaining an additional medical opinion from the VA physician who conducted the March 2010 VA respiratory examination.  After accomplishing further action, the AMC continued to deny the claim for service connection for bronchial asthma (as reflected in a June 2012 SSOC), and returned the matter to the Board for further appellate consideration.

In July 2012, the Veteran submitted additional medical opinion evidence in support of his claim on appeal, accompanied by a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012). 

In August 2012, the Board again remanded the claim on appeal for further development, to include affording the Veteran a new VA examination.  After accomplishing further action, the AMC continued to deny the claim for service connection for bronchial asthma (as reflected in a March 2013 SSOC), and returned the matter to the Board for further appellate consideration.

In May 2013 the Veteran submitted additional medical evidence directly to the Board, and, in June 2013 the Veteran's representative submitted a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2013).  

In August 2013, the Board denied service connection for bronchial asthma.   The Veteran appealed the August 2013 Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted a Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of the June 2014 brief by the Veteran's representative.

For the reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further development of the claim on appeal is warranted.

The Veteran contends that he is entitled to service connection for bronchial asthma on the basis that the disability developed during service.  In various written statements and during his January 2011 Board hearing, the Veteran alleged that he was treated for pneumonia at Ft. Leonard Wood, and that he had experienced symptoms of difficulty breathing and coughing since this initial treatment.  The Veteran's available service treatment records include a report from the Ft. Leonard Wood Army Hospital reflecting a diagnosis of acute pharyngitis in March 1955. In the December 1956 Report of Medical History for Separation, the Veteran indicated that his lungs and chest as normal, and no defects were found on examination. 

Post service, in June 1982, the Veteran had a private chest x-ray study for a productive cough and chest pain; the impression was pneumonic infiltrates in the anterior segment with the rest of the lungs clear and the heart within normal limits.  In July 1982 he was seen for chronic bronchitis.  Also in July 1982, the Veteran underwent a bronchoscopy.  It was noted that the Veteran had no previous history of systemic illness and that he developed bronchopneumonia eight weeks prior; it was noted that he was referred from a private hospital because there was no resolution of his bronchopneumonia.  His physical examination was essentially negative and he was totally asymptomatic with no evidence of fever, shortness of breath, cough or sputum productions; a post-bronchoscopy chest x-ray showed a total disappearance of previous x-ray findings.  Post-service medical records from the Bronx-Lebanon Hospital reflect a diagnosis of bronchial asthma in 1997.  A September 1997 report notes a history of bronchial asthma since 1984.  

The Veteran was afforded a VA examination in March 2010.  He reported that during service he had acute pneumonia that required hospitalization and that two years into his military service he sought medical attention for a respiratory condition.  After service he continuously sought medical care for a pulmonary condition but it was not until the 1980's that he was hospitalized due to bronchopneumonia and afterward was diagnosed with bronchial asthma.  The VA examiner indicated that he had reviewed the entire claims file and after examining the Veteran, diagnosed bronchial asthma.  The examiner opined that, as there was no evidence of bronchial asthma during service, the Veteran's bronchial asthma was not caused by or a result of service.  

In a December 2010 medical opinion, Dr. H.P., a private pulmonologist, indicated that he had diagnosed and treated the Veteran for bronchial asthma since his first visit in June 1992.  He indicated that the Veteran provided a medical history of being hospitalized in the Army in 1954 for one week for pneumonia, that he suffered from recurrent colds after his hospitalization, that he was exposed to fumes while extinguishing forest fires during his military service, and that he underwent a bronchoscopy at a VA hospital in the 1980s for reasons that were not clear.  The Veteran stated that the results of the bronchoscopy were negative.  Dr. H. P. stated that it was difficult for him or anyone to determine whether the exposure to fumes, or the cold weather during training, and/or the pneumonia episode during service were the reason for the current obstructive lung disease and bronchial asthma, but because these events occurred prior to the Veteran suffering from the current conditions, they could be related.

In October 2011, the same VA internal medicine physician who rendered the March 2010 opinion opined that there was no evidence of bronchial asthma while on military service, only pneumonia as per the Veteran's history.  He noted a gap of over 30 years after the episode of pneumonia while in service and the diagnosis of bronchial asthma, as well as no further respiratory treatment evidence after service until 1997.   He opined that the Veteran's pneumonia in service was not the cause of his bronchial asthma many years later.  Approximately two weeks later, in an October 2011 addendum, the physician indicated that he had reviewed the claims file.

The Veteran submitted an additional private medical opinion in July 2012.  In the report, N. O., M.D., described the Veteran's episodes of intermittent dyspnea, cough, and wheezing associated with his bronchial asthma and noted that he had been treated by a pulmonologist, Dr. [H.] P. since 1992.  Dr. N.O. explained that asthma may develop at any age and that characteristic respiratory symptoms triggered by exercise, cold air, and exposure to allergens are suggestive of asthma. She noted that the Veteran was exposed to extremely cold temperatures during military training in Missouri and developed pneumonia.  She added that it is known that irritant-type exposures (such as cigarette smoke, strong fumes, changes in weather, airborne chemicals or dusts) can favor a diagnosis of asthma after proper evaluation has been done.  Dr. N.O. opined that it is at least as likely as not that the Veteran's bronchial asthma is service connected secondary to cold weather exposure while in service.

The Veteran was afforded a VA examination in February 2013; the examiner opined that the Veteran's current claimed asthma is not likely related to the episode of acute pharyngitis and tonsillitis during active service, and not likely related to the alleged irritants exposures during active service.  She stated that pharyngitis and tonsillitis are infections of asthma and there is no evidence of signs or symptoms suggestive of asthma during active service and no evidence of signs or symptoms of asthma or lower respiratory complaints suggestive of asthma or lung pathology during a presumptive period after active service.  Based on all of the evidence and accepting as credible the Veteran's assertions as to being treated for pneumonia during service, the examiner opined that the current claimed asthma is not likely related to the alleged episode of alleged pneumonia during active service since he was never treated for asthma during active military service.  

In the August 2013 decision, the Board found that, although the December 2010 medical opinion reflected greater consideration of the Veteran's contentions than the March 2010 and October 2011 VA opinions, the speculative terminology used provided an insufficient basis for an award of service connection for bronchial asthma.  The Board also found that the July 2012 private medical opinion was not persuasive because the author did not address other irritant-type exposures during and after service.  By contrast, the Board found that the October 2011 and February 2013 VA examiners' opinions were persuasive medical opinions based on examination of the Veteran, review of the Veteran's service treatment records, and the Veteran's statements, and supported by stated rationale.  The Board found particularly probative the opinion of the February 2013 VA examiner, which took into consideration other opinions of record.

In the January 2014 Joint Motion, the parties essentially indicated that the February 2013 VA examiner's opinion was inadequate in that it did not address whether the Veteran's in-service exposure to cold weather caused his asthma, as found by the July 2012 private opinion provider.  

Thus, the Board finds that, in light of the above, the AOJ should obtain an addendum opinion that specifically addresses the theory espoused by the July 2012 examiner.

Prior to obtaining further medical opinion, the AOJ should obtain and associate with the claims file all outstanding VA medical records.   The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, to ensure that all due process requirements are met, and that the record is complete, the AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Juan VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding  pertinent, private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the February 2013 VA examiner.  If that examiner is no longer employed with VA or is otherwise available, obtain the requested opinion from another pulmonologist or other appropriate physician, based on thorough review of the claims file.

The contents of the entire claims file (paper and electronic), to include complete copy of the REMAND, must be made available to examiner, and the addendum opinion must reflect consideration of the Veteran's documented medical history and assertions. 

The examiner should render an opinion, based on sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bronchial asthma is the result of alleged cold weather exposure during service. 

In rendering the requested opinion, the examiner must specifically consider and discuss all pertinent lay and medical evidence, to specifically include service treatment records and the July 2012 opinion by Dr. N.O. that the Veteran's bronchial asthma is as likely as not service connected secondary to cold weather exposure in service.

Complete, clearly-stated rationale for all conclusions reached must be provided.  
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


